         Case 1:20-cr-00033-DLC Document 85 Filed 06/02/21 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION

 UNITED STATES OF AMERICA,                            CR 20–33–BLG–DLC

                      Plaintiff,

 vs.                                                         ORDER

 LISA ELIZABETH CAUDRON,

                       Defendant.


       United States Magistrate Judge Timothy J. Cavan entered his Findings and

Recommendation on May 18, 2021. (Doc. 83.) As neither party objected, they are

not entitled to de novo review of the record. 28 U.S.C. § 636(b)(1); United States

v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnell Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

       Judge Cavan recommends that the Court accept Defendant Lisa Elizabeth

Caudron’s guilty plea after she appeared before him pursuant to Federal Rule of

Criminal Procedure 11, and entered a plea of guilty to Count II of the Indictment,




                                           1
        Case 1:20-cr-00033-DLC Document 85 Filed 06/02/21 Page 2 of 2



which charges possession of methamphetamine with intent to distribute, in

violation of 21 U.S.C. § 841(a)(1).

      Finding no clear error, IT IS ORDERED that the Court ADOPTS the

Findings and Recommendation (Doc. 83) IN FULL.

      IT IS FURTHER ORDERED that Lisa Elizabeth Caudron’s motion to

change plea (Doc. 74) is GRANTED, and Lisa Elizabeth Caudron is adjudged

guilty as charged in Count II of the Indictment.

      DATED this 2nd day of June, 2021.




                                         2
